Citation Nr: 1045668	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to December 
1945.  His awards and decorations include the Combat 
Infantryman's Badge and the Purple Heart Medal.  He died in 2008.  
The Appellant is Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran provided testimony at a June 2010 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Appellant filed a claim of entitlement to DIC benefits in 
February 2008 and was sent a Veterans Claims Assistance Act 
(VCAA) notice letter in March 2008.  Although the letter did 
inform the Appellant of the generally applicable VCAA provisions 
regarding VA's duty to notify and assist, as well as the general 
elements 


required to substantiate a DIC claim and a service connection 
claim, the Board finds that the notice did not comply with the 
law as described below.

In regard to claims for DIC benefits, appropriate notice from the 
RO to the Appellant must include (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The March 2008 
notice did not list the conditions for which the Veteran was 
service connected at the time of his death.  Further, in regard 
to service connection, the Appellant was not notified as to how 
VA assigns disability ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO/AMC must afford the Appellant an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  If the Appellant identifies 
any VA, non-VA, or other records pertinent 
to the claim on appeal, she must be provided 
with the necessary authorizations for the 
release of any private records.  The RO/AMC 
must then obtain these records and associate 
them with the claims folder, notifying the 
Appellant if any records sought were 
unavailable.  While providing the Appellant 
with this opportunity to submit additional 
information, the RO/AMC must ensure that its 


notice meets the requirements of Dingess and 
Hupp (cited to above):  

a.	The RO/AMC must provide notice 
meeting the requirements of Hupp (cited 
to above) in regard to the need to 
inform a DIC claimant of (1) a 
statement of the conditions, if any, 
for which a veteran was service 
connected at the time of death; (2) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected); and  

b.	The RO/AMC must ensure this notice 
also includes information in compliance 
with Dingess (cited to above), as to 
the assignment of disability ratings 
and effective dates.  

2.  The RO/AMC must then readjudicate the 
Appellant's claim.  If the benefits sought 
on appeal remain denied, the Appellant and 
her authorized representative must be 
provided a supplemental statement of the 
case (SSOC) that readjudicates her claim.  
The SSOC must set forth that any additional 
evidence has been considered and identify 
the relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, 
if 


indicated, the case should be returned to 
the Board for appellate disposition.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



